DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 08/04/2022 is acknowledged.  The traversal is on the ground(s) that Species I is applicable to Fig. 5.  This is not found persuasive because Species I include Fig. 4. As shown in Fig. 4, the circuit system 400 have second port I2 connected to the first circuit unit 41 and fourth port O2 connected to the second circuit unit 42. This circuit system 400 is different compared with Fig. 5 having the circuit system 500 have second port I2 connected to ground and fourth port O2 connected to ground that would require a different field of search (for example, searching different classifications, classes/subclasses or electronic resources, or employing different search queries).  
The traversal is on the ground(s) that Species XIII is more detailed description for the cross section 25.  This is found not persuasive because Species XIII is a three-cross structure 65 that is a different structure and a different embodiment that would require a different field of search (for example, searching different classifications, classes/subclasses or electronic resources, or employing different search queries).
The requirement is still deemed proper and is therefore made FINAL.
The traversal is on the ground(s) that Species III and Species I are not different such that they are distinct and mutually exclusive.  This is found persuasive and claim(s) related to Species III can be examined.

In addition, claim 6 should also be withdrawn since the claim does not read on elected Species I. The claim limitations of claim 6 reciting “the first sub-coil is coupled to the second sub-coil by N second cross structures, the first sub-coil surrounds a first area, the second sub-coil surrounds a second area, and a first projection of the first area on the plane overlaps a second projection of the second area on the plane, wherein N is an even number greater than 0” is directed to non-elected Species XIV: Fig. 17. Therefore, claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-16, and 19-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ke [U.S. Pub. No. 2012/0242406].
Regarding Claim 1, Ke shows a transformer (Fig. 1), comprising: 
a first coil (102); and 
a second coil (104), wherein: 
the first coil (102) is magnetically coupled to the second coil (104, Paragraph [0016]); and 
the first coil (102) or the second coil (104) comprises a plurality of sub-coils (1026, 1028 or 1046, 1048), the plurality of sub-coils comprise a first sub-coil (1026 or 1048) and a second sub-coil (1028 or 1046), a first magnetic field formed by the first sub-coil (1026 or 1048) passes through a plane (a plane from the chip or plane from the metal layer, Paragraph [0020]) of the transformer in a first manner (element 1026 forms a first magnetic field having current A1 flowing in a counterclockwise direction or element 1048 forms a first magnetic field having current A2 flowing in a clockwise direction, Paragraph [0019]), a second magnetic field formed by the second sub-coil (1028 or 1046) passes through the plane of the transformer in a second manner (element 1028 forms a second magnetic field having current A1 flowing in a clockwise direction or element 1046 forms a second magnetic field having current A2 flowing in a counterclockwise direction, Paragraph [0019]), the first manner comprises passing through the plane in a first direction (for example, see element 1030), the second manner comprises passing through the plane in a second direction (for example, see element 1032), and the second direction is opposite from the first direction (see Fig. 1, Paragraph [0019]).
Regarding Claim 2, Ke shows the first sub-coil (1026 or 1048) is coupled to the second sub-coil (1028 or 1046) by M first cross structures (106), the first sub-coil surrounds a first area (see Drawing 1 or Drawing 2 below, first area A1), the second sub-coil surrounds a second area (see Drawing 1 or Drawing 2 below, second area A2), and a first projection of the first area on the plane does not overlap a second projection of the second area on the plane (see Drawing 1 or Drawing 2 below, a first projection of the first area A1 on the plane does not overlap a second projection of the second area A2 on the plane), wherein M is an odd number greater than 0 (see Fig. 1, M = 1).  
Regarding Claim 3, Ke shows a first plane formed by the first area (see Drawing 1 or Drawing 2 below, a first plane formed by first area A1) and a second plane formed by the second area (see Drawing 1 or Drawing 2 below, a second plane formed by second area A2) are a same plane or parallel to each other (first plane and second plane are a same plane or parallel to each other, Paragraph [0020]).  
Regarding Claim 4, Ke shows the second plane is substantially parallel to the plane of the transformer (see Drawing 1 or Drawing 2 below, the second plane is substantially parallel to the plane from the chip or plane from the metal layer, Paragraph [0020]).
Regarding Claim 9, Ke shows the first coil (102) further comprises a first port (1022) and a second port (1024); 
the second coil (104) comprises a third port (1042) and a fourth port (1044); and 
the first port (1022) and the second port (1024) point to a first port direction (see Fig. 1) from a perspective perpendicular to the plane (see Fig. 1), and the third port (1042) and the fourth port (1044) point to a second port direction (see Fig. 1) from the perspective perpendicular to the plane (see Fig. 1), and the first port direction is a same direction as or a different direction from the second port direction (see Fig. 1).  
Regarding Claim 10, Ke shows the second coil (104) and the first coil (102) have a same shape (see Fig. 1, elements 104, 102 have a same shape, Paragraph [0020]).  
Regarding Claim 11, Ke shows the plurality of sub-coils in the first coil (102) surround a fifth area (see Drawing 3 below, fifth area A5), the second coil (104) surrounds a sixth area (see Drawing 3 below, sixth area A6), and a fifth projection of the fifth area on the plane at least partially overlaps a sixth projection of the sixth area on the plane (see Drawing 3 below, a fifth projection of the fifth area A5 on the plane at least partially overlaps a sixth projection of the sixth area A6 on the plane).
Regarding Claim 12, Ke shows a first projection (see Drawing 4 below, first projection P1 from the outer four-sided area) of the first coil (102) on the plane at least partially overlaps a second projection (see Drawing 4 below, second projection P2 from by the inner four-sided area) of the second coil on the plane (see Drawing 4 below, first projection P1 of element 102 on the plane at least partially overlaps a second projection P2 of element 104 on the plane).
Regarding Claim 13, Ke shows the transformer is located on a semiconductor chip (Paragraph [0020]), and the first coil (102) or the second coil (104) is disposed on one or more layers of the semiconductor chip (element 102 or 104 implemented on metal layer in the chip, Paragraph [0020]).
Regarding Claim 14, Ke shows a circuit system (100, Fig. 1), comprising: 
a transformer (see Fig. 1), wherein the transformer comprises: 
a first coil (102); and 
a second coil (104); 
wherein the first coil (102) is magnetically coupled to the second coil (104, Paragraph [0016]); and 
wherein the first coil (102) or the second coil (104) comprises a plurality of sub-coils (1026, 1028 or 1046, 1048), the plurality of sub-coils comprise a first sub-coil (1026 or 1048) and a second sub-coil (1028 or 1046), a first magnetic field formed by the first sub-coil (1026 or 1048) passes through a plane (a plane from the chip or plane from the metal layer, Paragraph [0020]) of the transformer in a first manner (element 1026 forms a first magnetic field having current A1 flowing in a counterclockwise direction or element 1048 forms a first magnetic field having current A2 flowing in a clockwise direction, Paragraph [0019]), a second magnetic field formed by the second sub-coil (1028 or 1046) passes through the plane in a second manner (element 1028 forms a second magnetic field having current A1 flowing in a clockwise direction or element 1046 forms a second magnetic field having current A2 flowing in a counterclockwise direction, Paragraph [0019]), the first manner comprises passing through the plane in a first direction (for example, see element 1030), the second manner comprises passing through the plane in a second direction (for example, see element 1032), and the second direction is opposite from the first direction (see Fig. 1, Paragraph [0019]).
Regarding Claim 15, Ke shows the circuit system further comprises an oscillator system (Paragraph [0002]).
Regarding Claim 16, Ke shows the first sub-coil (1026 or 1048) is coupled to the second sub-coil (1028 or 1046) by M first cross structures (106), the first sub-coil surrounds a first area (see Drawing 1 or Drawing 2 below, first area A1), the second sub-coil surrounds a second area (see Drawing 1 or Drawing 2 below, second area A2), and a first projection of the first area on the plane does not overlap a second projection of the second area on the plane (see Drawing 1 or Drawing 2 below, a first projection of the first area A1 on the plane does not overlap a second projection of the second area A2 on the plane), wherein M is an odd number greater than 0 (see Fig. 1, M = 1).  
Regarding Claim 19, Ke shows the first coil (102) further comprises a first port (1022) and a second port (1024); 
the second coil (104) comprises a third port (1042) and a fourth port (1044); and 
the first port (1022) and the second port (1024) point to a first port direction (see Fig. 1) from a perspective perpendicular to the plane (see Fig. 1), and the third port (1042) and the fourth port (1044) point to a second port direction (see Fig. 1) from the perspective perpendicular to the plane (see Fig. 1), and the first port direction is a same direction as or a different direction from the second port direction (see Fig. 1). 
Regarding Claim 20, Ke shows a first projection (see Drawing 4 below, first projection P1 from the outer four-sided area) of the first coil (102) on the plane at least partially overlaps a second projection (see Drawing 4 below, second projection P2 from the inner four-sided area) of the second coil on the plane (see Drawing 4 below, first projection P1 of element 102 on the plane at least partially overlaps a second projection P2 of element 104 on the plane).
Regarding Claim 21, Ke shows a third magnetic field formed by the second coil (104 having element 1048) passes through the plane of the transformer (a plane from the chip or plane from the metal layer, Paragraph [0020]) in a third manner (element 1048 forms a third magnetic field having current A2 flowing in a clockwise direction, Paragraph [0019]), the third manner comprises passing through the plane in a third direction (see Fig. 1), and the third direction is a same direction as one of the first direction or the second direction (see Fig. 1, the third direction is a same direction as one of the first direction or the second direction such as element 1028 forms a second magnetic field having current A1 flowing in a clockwise direction, Paragraph [0019]).
Regarding Claim 22, Ke shows the plurality of sub-coils in the first coil (102) surround a fifth area (see Drawing 3 below, fifth area A5), the second coil (104) surrounds a sixth area (see Drawing 3 below, sixth area A6), and a fifth projection of the fifth area on the plane at least partially overlaps a sixth projection of the sixth area on the plane (see Drawing 3 below, a fifth projection of the fifth area A5 on the plane at least partially overlaps a sixth projection of the sixth area A6 on the plane).
Regarding Claim 23, Ke shows the second coil (104) and the first coil (102) have a same shape (see Fig. 1, elements 104, 102 have a same shape, Paragraph [0020]).  
Regarding Claim 24, Ke shows a first plane formed by the first area (see Drawing 1 or Drawing 2 below, a first plane formed by first area A1) and a second plane formed by the second area (see Drawing 1 or Drawing 2 below, a second plane formed by second area A2) are a same plane or parallel to each other (first plane and second plane are a same plane or parallel to each other, Paragraph [0020]).
Regarding Claim 25, Ke shows the second plane is substantially parallel to the plane of the transformer (see Drawing 1 or Drawing 2 below, the second plane is substantially parallel to the plane from the chip or plane from the metal layer, Paragraph [0020]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 13, 15, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ke in view of Tesson [U.S. Pub. No. 2015/0170824].
Regarding Claims 4 and 25, Ke shows the claimed invention as applied above.
In addition, Tesson shows an integrated transformer (Figs. 1-2) clearly teaching and suggesting shows the second plane (B) is substantially parallel to the plane (bottom plane of element 20 or plane A) of the transformer (see Fig. 2).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the second plane is substantially parallel to the plane of the transformer as taught by Tesson for the transformer as disclosed by Ke to obtain desirable operating characteristics such as to transfer energy between the coils by inductive coupling and electrically isolated from one another to prevent unwanted short (Paragraph [0030]).
Regarding Claim 13, Ke shows the claimed invention as applied above.
In addition, Tesson shows an integrated transformer (Figs. 1-2) clearly teaching and suggesting the transformer is located on a semiconductor chip (20), and the first coil (2) or the second coil (3) is disposed on one or more layers of the semiconductor chip (see Fig. 2).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the transformer is located on a semiconductor chip, and the first coil or the second coil is disposed on one or more layers of the semiconductor chip as taught by Tesson for the transformer as disclosed by Ke to obtain desirable operating characteristics such as to transfer energy between the coils by inductive coupling and electrically isolated from one another to prevent unwanted short (Paragraph [0030]).
Regarding Claim 15, Ke shows the claimed invention as applied above.
In addition, Tesson shows an integrated transformer (Figs. 1-2) teaching and suggesting the circuit system further comprises an oscillator system (Paragraphs [0002], [0029], claim 14).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an oscillator system as taught by Tesson for the transformer as disclosed by Ke to improve frequency tuning range in an integrated circuit and efficiency requirements (Paragraph [0002]).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ke in view of Han et al. [WO 2015/109183].
Regarding Claim 13, Ke shows the claimed invention as applied above.
In addition, Han et al. shows a device (Fig. 1, Paragraphs [0008], [0018]) clearly teaching and suggesting the transformer is located on a semiconductor chip (110), and the first coil or the second coil (140 or 150) is disposed on one or more layers of the semiconductor chip (see Fig. 1).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the transformer is located on a semiconductor chip, and the first coil or the second coil is disposed on one or more layers of the semiconductor chip as taught by Han et al. for the transformer as disclosed by Ke to obtain desirable operating characteristics such as to transfer energy between the coils by inductive coupling and electrically isolated from one another.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ke in view of Mattsson et al. [U.S. Pub. No. 2015/0065068].
Regarding Claim 15, Ke shows the claimed invention as applied above.
In addition, Mattsson et al. shows a system (Fig. 7) teaching and suggesting the circuit system further comprises an oscillator system (710 or 720).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an oscillator system as taught by Mattsson et al. for the transformer as disclosed by Ke to improve frequency tuning range in an integrated circuit (Paragraph [0008]).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ke in view of Tsai [U.S. Pub. No. 2014/0354371].
Regarding Claim 21, Ke shows the claimed invention as applied above.
In addition, Tsai shows a device (Figs. 5-6) teaching and suggesting a third magnetic field formed by the second coil (clockwise portion of element 570) passes through the plane of the transformer in a third manner (see Fig. 5, into the page symbol), the third manner comprises passing through the plane in a third direction (see Fig. 5, into the page symbol), and the third direction is a same direction as one of the first direction or the second direction (see Figs. 5-6, the third direction is a same direction as clockwise portion of element 530 which is also into the page symbol).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a third magnetic field formed by the second coil passes through the plane of the transformer in a third manner, the third manner comprises passing through the plane in a third direction, and the third direction is a same direction as one of the first direction or the second direction as taught by Tsai for the transformer as disclosed by Ke to utilize electromagnetic field cancellation to improve in power efficiency (Paragraph [0058]).




    PNG
    media_image1.png
    697
    563
    media_image1.png
    Greyscale

Drawing 1


    PNG
    media_image2.png
    718
    576
    media_image2.png
    Greyscale

Drawing 2

    PNG
    media_image3.png
    717
    547
    media_image3.png
    Greyscale

	Drawing 3	

    PNG
    media_image4.png
    720
    516
    media_image4.png
    Greyscale

Drawing 4

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837